Case 2:20-cv-10140-DSF-PVC Document 20-1 Filed 12/23/20 Page 1 of 1 Page ID #:84

                                 SCHEDULE OF PRETRIAL AND TRIAL DATES
  CASE NAME: Anthony Bouyer v. JR7 Worldwide Inc. et al
  CASE NO: 2:20-cv-10140-DSF-PVC
                                                                     Weeks
                                                                            Plaintiff(s)     Defendant(s)   Court
   Matter                                                     Time   before
                                                                             Request           Request      Order
                                                                      Trial
                                                              8:30           11/09/21          11/09/21
   Trial (jury)(court) (length ___days) (Tuesday)
                                                               am
                                                              3:00      4       10/12/21       10/12/21
   Pretrial Conference, LR 16;
                                                               pm
   Hearing on Motions in Limine (Monday)
   Trial Documents (Set Two)                                            6       9/28/21        9/28/21
   All Trials: Lodge Pretrial Conference Order, LR
   167; File Oppositions to Motions in Limine
   Jury Trial Only: File Agreed Set of Jury Instructions
   and Verdict Forms; Statement Regarding Disputed
   Instructions and Verdict forms

   Trial Documents (Set One)                                            7      9/21/21         9/21/21
   All Trials: File Memo of Contentions of Fact and
   Law, LR 164; Exhibit & Witness Lists, LR 165, 6;
   Status Report Regarding Settlement; Motions in
   Limine (no more than five motions per side may be
   filed without Court permission)
   Court Trial Only: Lodge Findings of Fact and
   Conclusions of Law; LR 52; File Summaries of Direct
   Testimony (optional)
                                                                       12       8/17/21        8/17/21
   Last day to conduct ADR Proceeding, LR 1615

   Last day to hear motions (except motion to amend                    14       8/03/21        8/03/21
   pleadings or add parties and motions in limine), LR 7
   (Monday)

   Non-expert Discovery Cutoff                                         21+     6/15/21         6/15/21

                                                                                5/11/21        5/11/21
   Expert Disclosure (initial)

   Expert Disclosure (rebuttal)                                                 5/25/21        5/25/21

                                                                       21+      6/15/21        6/15/21
   Expert Discovery Cutoff

   Last day to hear motion to amend pleadings or add                   32+      3/30/21        3/30/21
   parties (Monday)


                  LR 16-15 ADR Choice:              1. USMJ                       X   3. Outside ADR (choice of
                                                                                         Sayani Defendants)
                                              X
                                                    2. Attorney Settlement Panel (choice of Plaintiff)
